      Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 1 of 26



                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

                                      :
K.C. COMPANY, INC.
                                      :

     v.                               :   Civil Action No. DKC 20-0227

                                      :
PELLA CORPORATION
                                      :

                             MEMORANDUM OPINION

     Presently pending and ready for resolution in this contract

dispute   and   fraud   case   between    a    former   franchisee   and   its

franchisor is Defendant’s partial motion to dismiss. (ECF No. 25).

The issues have been fully briefed, and the court now rules, no

hearing being deemed necessary.               Local Rule 105.6.      For the

following reasons, the motion to dismiss will be granted.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the amended complaint and construed in the light most favorable

to Plaintiff.    Plaintiff K.C. Company, Inc. (“KCC”) was a “family

owned and operated” company founded in 1931 under Maryland law and

with its principal place of business in Beltsville, Maryland.               It

operated as a “single-line regional distributor” and a franchisee

of products produced by Defendant Pella Corporation (“Pella”),

itself founded in 1925 under the laws of Iowa and with its

principal   business    in   Pella,   Iowa.       These   products   included
         Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 2 of 26



windows, patio doors, and entry door systems, which Pella sells

through showrooms and through distributors and franchisees that

comprise     its     “Direct   Sale   Network.”       KCC,     as    a    franchisee,

distributed Pella products “on an exclusive basis” throughout the

Mid-Atlantic:         Delaware,     Maryland,       West    Virginia,       Northern

Virginia, and Washington D.C.          In addition to its headquarters and

warehouse      in     Beltsville,     Plaintiff     operated        other   Maryland

showrooms in Annapolis, Bethesda, Hunt Valley and in Falls Church,

Virginia.      KCC’s professional relationship with Pella dates back

to 1992 (at least), the date of their original distribution

agreement making it a franchisee.             (ECF No. 25-2, at 2-5).1            KCC

notes that, during this time, it was “frequently” recognized as a

“premier service partner” by Defendant and won “multiple” awards

for outstanding sale and service.

     KCC’s role as “exclusive regional distributor” was governed

by   various        agreements    including     a    “Baltimore          Distribution

Agreement,”         covering   operations     in     Delaware,       Maryland    and

Virginia;      a     “Washington      Distribution         Agreement,”      covering

operations in Maryland, Virginia and West Virginia; and a “Sales


     1 A copy of this agreement was provided by Defendant and was
not attached to Plaintiff’s complaint.     It can be considered,
however, on a motion to dismiss as it is explicitly referenced and
relied on by Plaintiff in its complaint and “integral” to it. See
Sec’y of State for Defence v. Trimble Nav. Ltd., 484 F.3d 700, 705
(4th Cir. 2007)).   The original agreement is signed under KCC’s
former name “James A. Cassidy Company,” as made clear in a 2003
addendum, also attached by Defendant. (ECF No. 25-2, at 6-9).
                                         2
       Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 3 of 26



Branch Agreement” (collectively “the Agreements”).                       The Sales

Branch Agreement stipulates that Pella and KCC had an “at-will”

relationship: “Either party shall have the right to end the

relationship, without liability to the other party, for any reason

or for no reason, by giving the other party a written notice which

provides that this Agreement shall expire.”                      (ECF No. 24-2,

“TERMINATION OR EXPIRATION”).             The expiration date could not be

less than one year after the notice.               (ECF No. 24-2, at 5-6).

      KCC alleges that, in or around 2015, Pella decided that it

wanted to replace KCC and wanted to coerce it to leave the system.

In 2016, Pella instructed KCC that it was required either to split

its operations into two and to install a second headquarters to

run   its    Washington   D.C.      and        Virginia   operations,     or       face

termination     under   the    Sales     Branch     Agreement.     KCC    says       it

responded      that   division      of     its    operations     made    no    sense

financially, so Pella countered with a third option: selling all

its   assets    and   rights   to    the       mid-Atlantic    region   to     a   new

purchaser, if, and only if, KCC agreed to terms and a schedule set

by it. “Faced with pressure” to choose one of these three options,

Plaintiff says it opted to sell its business.

      To facilitate the sale, the parties executed a “Sales Branch

Transition Memorandum of Understanding” on May 13, 2016 (“the

MOU”).      KCC alleges that two Pella executives “represented, on

behalf of Pella, that if Plaintiff did the things described in the

                                           3
         Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 4 of 26



MOU, Pella would approve a sale of Plaintiff’s assets including

the distribution rights associated with the Agreements.” (ECF

No. 24, ¶ 23).        The document clearly announces itself as a “non-

binding transition memorandum,” wherein the parties nonetheless

“pledge” their “best efforts.”        (ECF No. 24-3, at 2).         It sets out

a four-phase procedure that begins with retaining a sales broker

and centers around “Phase Three - Buyer Selection Process.”                  This

phase set a target date for selecting an “appropriate” buyer of

KCC’s assets as December 31, 2016, and seems to place the onus on

KCC to “[s]ubmit the prospective buyer candidates to Pella for

approval”     after    conducting   its    own   due   diligence.      The    MOU

memorializes Pella’s long-term strategy of splitting KCC into two

— “KC North and KC South” — and notes that Pella would not approve

a single buyer for both regions and would require any buyer to

acknowledge “Pella’s market optimization strategy (KC North –

Washington D.C. & Baltimore)”2 in writing.             “Phase Four” set March

31, 2017, as a targeted close date on KC North, followed by the

start of the same process for KC South on July 1, 2017.              The final

section notes that both parties’ rights and obligations under the




     2 The MOU does not otherwise define these regions. Plaintiff
argues that it realized in hindsight that this entire plan to split
up operations was a pretext to force a sale, as it, like the other
stated criteria, entirely dropped from Pella’s criteria for a buyer
once the sale was agreed on; ultimately, Pella “forced” KCC to
choose a buyer who would operate its former operations as a single
unit from its base in Michigan. (See ECF No. 24, ¶ 71-72).
                                       4
      Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 5 of 26



Agreements “continue in full force and effect.”                (ECF No. 24-3, at

2).

      The   amended   complaint   details        conversations     between    the

parties in which Pella expressed the need for “finding a buyer who

understood distribution, who would be completely committed to

growth, and who had the demonstrated ability to grow a market.”

Ultimately,   Plaintiff   secured     Duffs      &    Phelps    Securities,   LLC

(“Duff and Phelps”) as the broker for the sale, in compliance with

“Phase One,” and as Pella’s “preferred choice” among two other

prospective brokers identified by KCC.

      Duff and Phelps created a “confidential offering memorandum”

to present to potential investors and by September 2016 it had

contacted 48 “strategic buyers” and 113 “financial buyers” on

Plaintiff’s behalf.       Twenty-seven of those prospects signed a

nondisclosure agreement and received the offering memorandum.                  On

October 27, 2016, after more due diligence, Duff & Phelps put

forward Parksite, Inc. (“Parksite”) as “a potential bona-fide

purchaser,” and Parksite returned a “non-binding indication of

interest.”

      Plaintiff   believed   Parksite,       a       distributor   of   building

supplies since 1971, was an ideal candidate for Pella with two

existing Baltimore locations, which, it asserts, would “perfectly

complement” KCC’s “presence in the Washington DC and Northern

Virginia    markets.”     Plaintiff       explains      this    “employee-owned

                                      5
      Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 6 of 26



business    .   .   .   already    was      engaged    in    the     distribution    of

construction products and specialty material in the region where

Plaintiff operated” and had the “requisite experience in the sales,

marketing, and distribution of building supply products.”                        It had

also fostered “relationships” with companies on which Pella relied

in “the installation process such as Dupont and its Tyvek product.”

Lastly, KCC explains, Parksite had demonstrated that it had the

financial ability to grow its distribution network on Pella’s

behalf and without Pella’s financial support.

     On    January      19,   2017,      after     further     due    diligence     and

negotiations by Duff & Phelps, Parksite submitted a letter of

intent to purchase Plaintiff’s business for $29,000,000.                             On

January 25, 2017, this letter was forwarded on to Pella “for

consent and approval” and to begin the “vetting” process.

     A    day   later,    Pella    rejected        Parksite,    despite    allegedly

having conducted no due diligence on the potential purchaser.

David Smart and Annette Bravard, Pella executives, explained to

KCC that Pella had rejected Parksite because it did not “meet our

fundamental expectation of an owner/operator.”                       KCC argues that

this was “clearly a pretexual rejection” as Parksite follows an

employee stock ownership plan that is well-capitalized and so was

“exactly” the kind of owner/operator that Pella sought.

     After rejecting Parksite, Pella recommended that Plaintiff

engage    candidates     outside      the       “Mid-Atlantic      area”   and    those

                                            6
        Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 7 of 26



previously known to it, and “threatened to terminate Plaintiff if

a buyer was not found by March 31, 2017,” the closing date on the

MOU.     Among those rejected, however, was a buyer that “included

Plaintiff’s then existing management team and an existing Pella

distributor in Richmond, Virginia.”             From that point forward, KCC

asserts, Pella only entertained buyers it proposed, even though

KCC had committed to pay Duff & Phelps a commission, regardless.

“Accordingly, Plaintiff stopped taking offers from candidates

located    by    Duff    &    Phelps   and,   instead,     began   meeting   with

candidates presented by Pella.”               Despite Pella’s stated search

criteria, moreover, the entities that Pella subsequently pushed as

prospective buyers were not owner/operators “but rather remotely-

owned     entities      that    would,   by     necessity,    operate   through

delegates.”

        Ultimately, Pella introduced Plaintiff to John Estabrook,

owner     of    Pella   Mid-Atlantic,     Inc    (“Pella     Mid-Atlantic”),   a

Michigan based corporation “formed for the specific purpose” of

buying Plaintiff.            Pella Mid-Atlantic put forward a letter of

intent to buy KCC for $20,000,000.              KCC asserts that Pella took

over as agent in the “ensuing negotiations” with the prospective

buyer; discussions over price “were not between Plaintiff and Pella

Mid-Atlantic, but instead were between Plaintiff and Pella through

Mr. Smart.”        Pella Mid-Atlantic was also under-capitalized and



                                         7
          Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 8 of 26



required funding from Pella to close the deal, which created a

perverse incentive for it to drive the price down, KCC argues.

      KCC tried to intervene “to get a price more in line with the

fair market value of its assets” and says that Pella threatened it

with termination “if it did not immediately stop negotiating and

simply accept the $20 million offered by Pella Mid-Atlantic.”

Acquiescing to this pressure,3         it accepted the Pella Mid-Atlantic

offer, “rather than risk having the value of its business gutted

by this bad faith conduct.”         An “Asset Purchase Agreement” between

Plaintiff and Pella Mid-Atlantic closed on August 31, 2018.

      KCC brings three causes of action against Pella: 1) breach of

contract, citing a breach of both the Agreements and the MOU; and

two   tort     claims:   2)   fraudulent    inducement,   and   3)   negligent

misrepresentation, both based on the MOU and related promises

allegedly made by Pella and relied on by Plaintiff.             (ECF No. 24).4

On August 25, 2020, Pella filed a partial motion to dismiss both

the negligent misrepresentation and fraud claims in that “KCC has

failed to properly allege an actual misrepresentation or that it




      3Plaintiff asserts that when KCC’s President Kevin Cassidy
attempted to insist on a higher price, Ms. Bravard demanded his
location, so she could give him immediate notice of KCC’s
termination as a distributor in person.

      4
      The original complaint, filed on January 24, 2020, contained
only two causes of action (ECF No. 1), but Plaintiff amended its
complaint, by right, on May 19, thus mooting an earlier motion to
dismiss.
                                        8
      Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 9 of 26



justifiably relied on Pella’s misrepresentation.”           The motion also

argues that the negligent misrepresentation claim independently

fails in that “KCC has not alleged that Pella owed it a duty

sufficient to sustain that claim.”       (ECF No. 25); (see ECF No. 25-

1, at 9).   KCC filed its opposition to the motion on September 25

(ECF No. 30), and Pella replied on October 16.         (ECF No. 33).

II.   Standard of Review

      A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.     Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).        In evaluating the complaint,

unsupported legal allegations need not be accepted.              Revene v.

Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).               Legal

conclusions   couched   as    factual   allegations   are    insufficient,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as are conclusory

factual allegations devoid of any reference to actual events.

United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).   “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the

complaint has alleged - but it has not ‘show[n]’ – ‘that the

pleader is entitled to relief.’”        Iqbal, 556 U.S. at 679 (quoting

Fed.R.Civ.P. 8(a)(2)).       Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-




                                    9
       Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 10 of 26



specific task that requires the reviewing court to draw on its

judicial experience and common sense.”          Id.

III. Analysis

       Although the first count, breach of contract, is not at issue

in the motion to dismiss, counts two and three cannot properly be

analyzed except in context.        Count one alleges that the Agreements

and MOU were valid and existing contracts between the parties at

all operative times.5       KCC alleges that Pella breached its implied

covenant of good faith and fair dealing by improperly interfering

in the sales process and failing in good faith to consider any

potential buyers submitted by KCC to Pella.            It goes on to assert

that the immediate rejection of Parksite without conducting any

due diligence was unreasonable and a breach of the Agreements and

MOU.       KCC seeks damages of at least $9,000,000, the difference

between the Parksite offer and that of Pella Mid-Atlantic.                In

counts two and three, KCC seeks damages in the form of expenses,

including the commission paid to the broker, incurred during the

attempt      to   procure   a   buyer   or   buyers.     It   alleges    that

representations made in the MOU and ancillary discussions induced

it to engage the broker when Pella had no intention to participate

in the process in good faith.



       5
       Plaintiff inconsistently insists in its response to the
motion that it is not seeking to enforce the MOU and is not
asserting a claim for breach of the MOU. (ECF No. 30, at 8 & n.3).
A party may not amend a complaint in this fashion.
                                        10
     Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 11 of 26



     A.   Fraudulent Inducement

     Plaintiff asserts that it entered the MOU in “good faith” in

2016 and “based on the threat that absent compliance with these

parameters Pella would not allow the assignment of Plaintiff’s

distributions rights to any proposed buyer, thereby eviscerating

the value of the assets.”      KCC agreed to move forward on a sale

despite this coercive aspect because “Mr. Smart and Ms. Bravard

made it clear on behalf of Pella that if Plaintiff performed in

accordance with terms of the MOU, Pella would likewise perform its

obligations thereunder in good faith.”        KCC argues that Pella’s

subsequent conduct reveals that Pella had no intention of acting

in good faith or honoring the MOU, even at the time it was executed.

(ECF No. 24, ¶¶ 76, 77).

     For example, Plaintiff points out that Parksite was rejected

on January 26, 2017, by letter, less than twenty-four hours after

it was presented as a potential buyer.         Earlier that day, just

prior to this decision, Charlie Maskell, one of Plaintiff’s outside

directors, Mr. Smart, and Ms. Bravard participated in a telephone

call in which KCC was informed “that Parksite did not meet Pella’s

profile solely” because it was not “a local owner/operator.”           KCC

purports to have “used the January 26, 2017 call as an opportunity

to inform Pella that Parksite was in fact owner-operated and

present in the local market at issue.”          Ms. Bravard allegedly

countered that Parksite was headquartered in Illinois and thus was

                                   11
     Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 12 of 26



not “in region” and reiterated Pella’s expectation that Plaintiff

would nevertheless be expected to meet the March 31 deadline.

(Id., ¶¶ 84-87).6     Mr. Cassidy reached out via email to address

these comments but was met with the same criticism by Ms. Bravard.

The next day, Mr. Cassidy reached out to Pella’s CEO Tim Yaggi via

email to talk more about the rejected buyer; while Mr. Yaggi

expressed a willingness to talk on the phone, he said he understood

Parksite “does not fit [Pella’s] owner-operator model.”                (Id.,

¶ 90).

     Although KCC does not clearly detail how many buyers it put

forth in earnest after Parksite, it reports that “A buyer was not

approved by the March 31, 2017.”        By that time, it says it became

clear that “only Pella’s preferred or ‘approved’ candidates . . .

would be considered.”       Instead, “during the following months

discussions ensued with Pella’s preferred candidates – none of

which were in the region.”     (Id., ¶ 91).

     On September 14, 2017, in a continuing effort to close a sale,

Mr. Maskell reached out on KCC’s behalf to Mr. Smart, Ms. Bravard

and another Pella employee named Paul Parks.            He presented a

PowerPoint   that   included   a   plan   for   Plaintiff   smoothly     to

transition to new ownership and to ensure proposed buyers “would




     6 She is alleged to have said, “Tell Kevin that he should
probably stay home from Miami, and we are ok with that, and work
on selling his company by March 31.”
                                   12
       Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 13 of 26



all be fairly evaluated.” Mr. Smart responded by email reiterating

its stated reasons for rejecting Parksite and twice highlighting

an “Andrew ‘Andy’ Andress” as a potential buyer, who Plaintiff

asserts is not a local owner-operator as he resides in Lake Forest,

Illinois.      Nevertheless, Mr. Smart allegedly stated his intent

for Pella not to be involved in negotiations with potential buyers

of KCC, even though he was the Pella agent who ultimately took an

active role in the negotiations between Plaintiff and Pella Mid-

Atlantic.     (Id., ¶¶ 92-97).

       As a result, Plaintiff argues, it “relied on the false when

made representations of Pella that were made in the MOU and that

were otherwise made by Pella to Plaintiff both orally and in

writing.” It was “in reliance” on these alleged misrepresentations

that Plaintiff says it entered into a contract with Duff & Phelps

that required it to pay a $600,000 commission to it as a broker at

the close of the sale to Pella Mid-Atlantic.                But for this

reliance, it argues it would not have incurred this additional

cost    “as   well   as   substantial     attorneys’    fees    and      other

disbursements during the process contemplated under the MOU.”             KCC

argues that Pella knew these representations were false when made

and made them “solely for the purpose of fraudulently inducing

Plaintiff to enter into the MOU, notwithstanding Pella’s unstated

plan to force a sale by Plaintiff to a company of Pella’s choice

on terms beneficial only to Pella.”        (Id., ¶¶ 98-99).     It demands

                                     13
     Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 14 of 26



a judgment in the amount of $600,000 plus interest, attorneys’

fees and any costs it incurred in performing the MOU on the fraud

and negligent misrepresentation counts.

     Fraud is held to a heightened pleading standard:

          Rule 9(b) states that “in alleging a fraud or
          mistake, a party must state with particularity
          the circumstances constituting the fraud or
          mistake. Malice, intent, knowledge, and other
          conditions of a person’s mind may be alleged
          generally.”      Such allegations typically
          “include the ‘time, place and contents of the
          false representation, as well as the identity
          of the person making the misrepresentation and
          what [was] obtained thereby.’” . . . . The
          purposes of Rule 9(b) are to provide the
          defendant with sufficient notice of the basis
          for the plaintiff’s claim, to protect the
          defendant    against   frivolous   suits,   to
          eliminate fraud actions where all of the facts
          are learned only after discovery, and to
          safeguard the defendant’s reputation.       In
          keeping with these objectives, “[a] court
          should hesitate to dismiss a complaint under
          Rule 9(b) if the court is satisfied (1) that
          the defendant[s were] made aware of the
          particular circumstances for which [they] will
          have to prepare a defense at trial and (2)
          that    [the]    plaintiff   has   substantial
          prediscovery evidence of those facts.”

Grant v. Shapiro & Burson, LLP, 871 F.Supp.2d 462, 468 (D.Md. 2012)

(citations omitted) (quoting Superior Bank, F.S.B. v. Tandem Nat'l

Mortg., Inc., 197 F.Supp.2d 298, 313-14 (D.Md. 2000)).

     Judge Hollander has explained how a fraud claim encompasses

different forms of illegal conduct:

          Under Maryland law, “‘[f]raud encompasses,
          among other things, theories of fraudulent
          misrepresentation, fraudulent concealment,

                                   14
        Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 15 of 26



                 and fraudulent inducement.’”     Sass     v.
                 Andrew, 152 Md.App. 406, 432, 832 A.2d 247,
                 261 (2003) (citation omitted).      In other
                 words, “fraudulent inducement is simply a
                 means of committing fraud.” Id., 832 A.2d at
                 261–62. In Maryland, to prevail on a fraud
                 claim, a plaintiff must show:

                      (1) that the defendant made a false
                      representation to the plaintiff,
                      (2) that its falsity was either
                      known to the defendant or that the
                      representation    was    made   with
                      reckless indifference as to its
                      truth,       (3)      that       the
                      misrepresentation was made for the
                      purpose     of    defrauding     the
                      plaintiff, (4) that the plaintiff
                      relied on the misrepresentation and
                      had the right to rely on it, and (5)
                      that    the    plaintiff    suffered
                      compensable injury resulting from
                      the misrepresentation.

View Point Med. Sys., LLC v. Athena Health, Inc., 9 F.Supp.3d 588

(quoting Moscarillo v. Prof'l Risk Mgmt. Servs., Inc., 398 Md.

529,    544      (2007)   (quotation   marks    and   citation   omitted)   and

collecting other Court of Appeals cases).

       Pella contends that the alleged misrepresentations fail to

state       an    actionable   tort,   either     because   they   contradict

contractual provisions, constitute only aspirational statements,

lack factual support, or defy common sense.

       1.        Reasonable Reliance

       Defendant first argues that Plaintiff had no right to rely on

any alleged promise that Pella would approve a sale if KCC complied

with the MOU, as such a promise “contradicts the parties’ express

                                        15
        Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 16 of 26



contractual rights.”      (ECF No. 25-1, at 10).        The Agreements make

clear    that   Pella’s   approval    was   necessary    for    any    sale   of

distribution rights and Pella promised that such consent would not

be “unreasonably withheld.”           (See ECF Nos. 24-2 “Sales Branch

Agreement,” at 5 and 25-2, “[Baltimore] Distributor Agreement” at

4).     Pella is correct that “[a] person cannot reasonably believe

in the full truth of an alleged misrepresentation that directly

contradicts the terms of a contract to which the person is a

signatory.”      Bank of Am., N.A. v. Jill P. Mitchell Living Tr., 822

F.Supp.2d 505, 537 (D.Md. 2011) (citing James v. Goldberg, 256 Md.

520, 529-30 (1970)).

        KCC   makes   only    vague    allegations      of     the    purported

misrepresentations.       The alleged promises contained in the MOU

cannot both be contractually binding and form the basis of fraud,

but a party is entitled to plead in the alternative.                      Thus,

assuming that the MOU was not an enforceable contract, Plaintiff

appears to be asserting that the MOU and associated discussions

contained representations by Pella. The MOU only states that “both

parties pledge to use their best efforts to successfully transition

the KC North & South businesses according to the timelines outlined

below.”       The obligations and rights of the existing agreements

were to continue in full force.              Beyond that, there are no

representations by Pella contained in the MOU.               Thus, nothing in

the MOU itself contradicts the Agreements.

                                      16
        Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 17 of 26



        Plaintiff also points to oral representations made during the

negotiations leading up to the MOU.           Pella executives purportedly

said an acceptable buyer would be one who “understood distribution,

who would be completely committed to growth, and who had the

demonstrated ability to grow a market.”            Any description of the

kind of purchaser that would meet Pella’s expectations does not

contradict the Agreements. The MOU was created expressly to govern

and set expectations for KCC’s sale of assets to a buyer approved

by Pella, whose consent would not unreasonably be withheld.

        Plaintiff, however, additionally argues that the Pella agents

promised that if the MOU was followed, Pella would approve the

sale.     Such a statement cannot be reasonably relied on by KCC as

it is both directly contradicted by the Agreements and the MOU

itself.     The former make clear that Pella could withhold consent

unless doing so was “unreasonable,” and the latter instructs KCC

to   “[s]ubmit     the   prospective    buyer   candidates    to    Pella    for

approval,” thus reinforcing that Pella had the ultimate discretion

to approve or reject a buyer.           See Enfield Equip. Co., Inc. v.

John Deere Co., 64 F.Supp.2d 483, 487 (D.Md. 1999) (oral promises

steering the plaintiff toward a particular buyer for its business

could not reasonably be relied upon when the plaintiff retained a

responsibility to do independent due diligence and the defendant

retained     the   ultimate   right    of   approval   over   any   sale);   cf

Meerkreebs v. Astor & Sanders Corp., No.: PWG-17-695, 2018 WL

                                       17
      Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 18 of 26



1211539, at *1, *5-*6 (D.Md. March 7, 2018) (relied on by the

plaintiff and finding that an offer letter stating employment was

“at-will” did not contradict the specific terms of employment

promised to a new hire during his interview).

      The remaining alleged misrepresentations nevertheless fail to

form the proper basis of a fraud claim given that they are simply

too vague or aspirational reasonably to be relied on, as Pella

argues. (ECF No. 25-1, at 15). The parties’ “best efforts” pledge

in   the   MOU    is    simply    a     reiteration   of    Pella’s    contractual

obligation to not “unreasonably” withhold consent to a sale.

Defendant    is    correct       that    “[t]he   mere     failure    of   promised

performance does not, in and of itself, convert a breach of

contract claim into a claim for fraud.”               Metro Ready Mix, Inc. v.

Essroc Cement Corp., No. CCB-06-0538, 2007 WL 1306595 (D.Md. Apr.

25, 2007) (citing Kwang Dong Pharm. Co. v. Han, 205 F.Supp.2d 489,

495 (D.Md. 2002)).         Moreover, such “optimistic” promises, Pella

rights asserts, cannot form the basis of actionable fraud.                      See

Dynacorp Ltd. v. Aramtel Ltd., 208 Md.App. 403, 452 (2012) (quoting

First Union Nat’l Bank v. Steele Software Sys. Corp., 154 Md.App.

97, 136 (2003)) (discussing how in that case “the defendant’s other

‘representations [were] so broad and vague that they are not

actionable misrepresentations, and fall within the category of

‘puffing.’”).          These alleged misrepresentations, collectively,

lack the kind of “particularity required by Rule 9(b).”                       (ECF

                                           18
     Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 19 of 26



No. 25-1, at 9).    The fraud claim will be dismissed and leave to

amend will not be granted, not because KCC has already amended its

complaint once as Defendant argues (ECF No. 33, 3 & n.1), but

because to do so would be futile.          Fed.R.Civ.P. 15(a).         Such

amendment would not survive a motion to dismiss as the plaintiff

cannot argue plausibly that any of these representations were false

when made.7

     2.   False When Made

     Defendant argues that the statements were not false when made

and therefore cannot show the required intentionality on its part.

(ECF No. 25-1, at 12-13). The Court of Special Appeals of Maryland

has stated, “A fraudulent pre-existing intent not to perform a

promise made cannot be inferred from the failure to perform the

promise alone.”    Dynacorp, 208 Md.App. at 453 (quoting First Union

154 Md.App. at 149 (2003)).        Defendant concedes that Dynacorp

itself establishes that this rule is not without exception:

          under certain conditions, a failure or refusal
          to perform is strong evidence of an intent not
          to perform the promise at the time it was made,

     7 Plaintiff implies that Defendant has cherry-picked the
“three misrepresentations noted in the Motion,” while ignoring
others (ECF No. 30, at 9), but nowhere does the amended complaint
itself clearly delineate the various alleged misrepresentations
or, how, but for such representations, it would have acted
differently. (See ECF No. 25-1) (citing Dynacorp, 208 Md.App. at
464). Ultimately, Plaintiff’s allegations boil down to an argument
that KCC agreed to pursue a sale only because it was falsely
induced to believe it would be treated fairly in the process. As
mentioned, however, the Agreements explicitly already promised as
much.
                                   19
     Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 20 of 26



           as where only a short period of time elapses
           between the making of the promise and the
           failure or refusal to perform it, and there is
           no change in the circumstances.

Id. (emphasis removed).

     Discussing fraudulent intent in both fraud and negligent

misrepresentation claims and in the context of the parol evidence

rule, Magistrate Judge Coulson wrote, “Fraudulent intent may be

inferred from: (1) the situation of the parties; (2) the activity

of the promisor in procuring the transaction; (3) a short time

period between the promise and the failure to perform; and (4) the

promisor’s subsequent conduct.”         Price v. Berman’s Automotive,

Inc., No. 14-763-JMC, 2015 WL 5720429, at *4 (D.Md. Sept. 28,

2015) (finding    a   reasonable   fact    finder   could   conclude   the

defendant had the requisite intent to allow the consideration of

prior,   oral    promises   allegedly     inconsistent   with   a   written

agreement as part of plaintiff’s fraud claim) (citing Sagent Tech.,

Inc. v. Micros Sys., Inc., 276 F.Supp.2d 464, 468 (D.Md. 2003)

and First Union, 154 Md.App. at 156-57).         Such considerations are

equally applicable to this context.

     Defendant argues that it is implausible that its rejection of

Parksite, occurring in late January 2017, is sufficient evidence

that Pella never intended to honor the MOU or that it lied when it

expressed vague, aspirational attributes of an ideal buyer in

spring of 2016, almost a year prior.        It is even more implausible


                                   20
      Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 21 of 26



to allege that the close of the sale on Pella Mid-Atlantic, which

purportedly fulfilled none of its agents’ sought-after criteria,

on   August   31,   2018   (more   than    two   years    after   the   alleged

misrepresentations), is further evidence that these promises were

false when made.      (ECF No. 25-1, at 14-15).           More than a “short

time” has elapsed between the promise and an alleged failure to

perform it.   See Dynacorp, 208 Md.App. at 453.           To argue that Pella

engaged in “a years-long scheme to eventually force a sale to

Pella’s ‘hand-picked buyer’” when it simply could have given KCC

notice of termination and installed its own buyer is, as Pella

explains, “the height of implausibility.”                (ECF No. 33, at 3).

“By not doing so, KCC was able to capture value from the sale of

an otherwise terminable right.”           (ECF No. 25-1, at 3).8        Looking

to Judge Coulson’s factors, neither the “situation” of the parties

prior to agreeing on the MOU and eventual sale of KCC’s business,

nor Pella’s actions before or after the MOU was executed and Duff

& Phelps was engaged, plausibly suggest the required fraudulent


      8KCC concedes as much in its amended complaint: “In fear of
being terminated by Pella if it did not acquiesce to Pella’s
demands to accept a handpicked buyer at a below market price,
Plaintiff accepted the Pella Mid-Atlantic offer rather than risk
having the value of its business gutted by this bad faith conduct.”
(ECF No. 24, ¶ 58). The amended complaint also highlights Pella’s
threat of termination, after rejecting Parksiste, if KCC did not
find a buyer by the MOU’s closing date.        (Id., ¶ 44).    Such
allegations highlight the deficiency of the complaint because they
suggest that the parties’ contractual right to terminate (with
one-year notice) was what induced Plaintiff to acquiesce to Pella’s
various demands as to the sale, not any of its representations.
                                     21
      Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 22 of 26



intent is present here, even if Plaintiff were to plead the alleged

false statements with more particularity.            The fraud claim will be

dismissed with prejudice.

      B.    Negligent Misrepresentation

      As   with    its   other   claims,   KCC   incorporates    its    earlier

allegations into this claim.          It reiterates that “At all times

relevant to this action, the Parties were subject to the Agreements

. . . and the MOU.”        KCC argues that Pella owed it a “duty of care”

to disclose that it was, in fact, not willing to abide by the terms

of the MOU.       This duty arose, it argues, not only from their prior

agreements, but also “the many years that Plaintiff and Pella

maintained a close, manufacturer-distributor relationship,” and

the “many months-long detailed business negotiations” that aimed

“to   terminate     this    relationship    on   a    good   faith,    mutually

beneficial basis.”          Contrary to Pella’s representation that it

would strive to effectuate such an end to their partnership, it

“instead intended solely to force a sale by Plaintiff to a company

of Pella’s choice on terms beneficial only to Pella.”                 As in the

previous claim, Plaintiff argues that “Pella knew that Plaintiff

would rely on this misinformation because Pella forced Plaintiff

into the sale of its business and forced Plaintiff into the MOU.”

(Compare ECF No. 24, ¶ 110 with ¶ 77).               Nevertheless, Plaintiff

argues that it was justified in assuming that the terms of the MOU

would be respected and that the sale would occur on mutually

                                      22
        Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 23 of 26



beneficial terms.       The prayer for relief, like the fraud claim,

seeks damages in the form of the costs of performing the MOU,

primarily the commission paid to Duff & Phelps, “in an amount of

not less than $600,000.” (Id., ¶¶ 102-113).

        The Court of Appeals of Maryland has set out the five elements

of a negligent misrepresentation claim:

             (1) the defendant, owing a duty of care to the
             plaintiff,   negligently   asserts   a   false
             statement;

             (2) the defendant intends that his statement
             will be acted upon by the plaintiff;

             (3) the defendant has knowledge that the
             plaintiff will probably rely on the statement,
             which, if erroneous, will cause loss or
             injury;

             (4) the plaintiff, justifiably, takes action
             in reliance on the statement; and

             (5) the plaintiff suffers damage proximately
             caused by the defendant’s negligence.

Griesi Atl. Gen. Hosp. Corp., 360 Md. 1, 11 (2000) (quoting Weisman

v. Connors, 312 Md. 428, 444 (1988)); see also N. Gilmor, LLC v.

Cap. One, Nat. Ass’n, 863 F.Supp.2d 480, 490 (D.Md. 2012) (quoting

Lloyd v. Gen. Motors Corp., 397 Md. 108, 135-36 (2007)).              Like a

fraud    claim,   “a   ‘negligent    misrepresentation     claim   based   on

statements promissory or predictive in nature’ is not viable

‘[u]nless the plaintiff puts forward evidence tending to show that

the promisor or predictor made the statements with the present

intention not to perform.’”           N. Gilmor, 863 F.Supp.2d at 493

                                      23
      Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 24 of 26



(quoting Miller v. Fairchild Indus., Inc., 97 Md.App. 324, 246

(1993)).

      The   parties    disagree     on   whether    the   heightened      pleading

requirements of Fed.R.Civ.P. 9(b) should apply to the negligent

misrepresentation      claim   as    well.       Plaintiff      is    correct   that

normally it does not.       (ECF No. 30, at 18) (citing Kane v. Zimmer

Biomet Holdings, Inc., No. RDB-17-2268, 2018 WL 4005216, at *3

(D.Md.   Aug.    22,   2018)   (itself        quoting   Balt.    Cty.     v.    Cigna

Healthcare, 238 F.App’x 914, 921 (4th Cir. 2007))                    (“Importantly,

a claim of negligent misrepresentation under Maryland law does not

contain an essential showing of fraud and thus the heightened

pleading requirements of Rule 9(b) do not apply.”).                      Citing to

this same case for the general rule, Judge Gallagher explained it

is not without exception:

            Claims for negligent misrepresentation are not
            typically subject to the heightened pleading
            standards in Fed. R. Civ. P. 9(b). However
            [the plaintiff’s] count, nominally entitled
            “Negligent    Misrepresentation,”    does   not
            allege any of the customary elements of
            negligent   misrepresentation,    and   instead
            clearly    alleges    intentional    deception.
            Because Plaintiff’s allegations sound in
            intentional    fraud,   not   negligence,   the
            heightened pleading standard in Rule 9(b)
            would apply . . . .

Rosedale v. CarChex, LLC, No. SAG-19-2780, 2020 WL 998740, at *6

n.3   (D.Md.    Mar.   2,   2020)    (citations     omitted)         (citing    Cigna

Healthcare, 238 Fed.Appx. at 921).                 Similarly, despite KCC’s


                                         24
     Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 25 of 26



insistence that Pella owed it an independent duty of care because

of   their       long   working        relationship    together,   Plaintiff’s

allegations clearly center around purported intentional fraud, not

negligence, and so are subject to the higher pleading standard.

     Because of the extensive overlap between these two causes of

action, Defendant treats Plaintiff’s negligent misrepresentation

claim as synonymous with its fraud claim throughout most of its

motion; it argues that KCC fails sufficiently to plead “an actual

misrepresentation” or justifiable reliance as to either claim.

(ECF No. 25-1, at 9). As before, to argue that Pella never intended

to abide by the MOU is only to say it never intended to use its

“best efforts,” and so is merely an attempt to add fraudulent

intent, which is not properly supported by the allegations, to a

breach of contract claim.              Further, Plaintiff again highlights

that Pella forced it into both the MOU and the sale itself,

presumably through its threats of termination.                 It is entirely

unclear how Pella’s threatened use of a contractual right to

pressure     a   sale   meant     it    knew   these   other   non-contractual

representations were false or would be relied upon by Plaintiff

when hiring Duff & Phelps (or otherwise).               This claim fails for

these and the reasons stated above; Plaintiff has failed to plead

sufficiently that such representations were false when made or

that Plaintiff justifiably relied on them.                 Therefore, Pella’s

argument that the negligent misrepresentation independently fails

                                          25
      Case 8:20-cv-00227-DKC Document 34 Filed 01/28/21 Page 26 of 26



— asserting Plaintiff cannot establish an extra-contractual duty

of care — need not be addressed.      (See ECF No. 25-1, at 17).        This

claim will be dismissed with prejudice as well.

IV.   Conclusion

      For the foregoing reasons, the partial motion to dismiss filed

by Defendant will be granted.      A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    26
